Citation Nr: 1724395	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-31 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1993 to August 1997 and from April 1999 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a November 2011 substantive appeal (via VA Form 9), the Veteran requested a Board hearing held at the RO.  Such hearing was scheduled for October 2016. While the Veteran did not attend the scheduled hearing, the record shows days before the hearing, he called the RO, provided a new address (located in California) and requested that the hearing be rescheduled at a location closer to his new address.  He reported that he had only recently received hearing notification letters that were sent to his previous address in Texas.  See October 14, 2016 Report of General Information.  No action appears to have been taken to reschedule the hearing.  As the Veteran has not yet been afforded with his requested hearing, a remand is necessary to provide one. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge in connection with his appeal (in consideration of his new address included in the October 14, 2016 Report of General Information).  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V.  CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




